Citation Nr: 1231657	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to additional allowance for school attendance of a dependent child, M.S.F., over the age of 18, based on school attendance from the Fall 2001 semester through the Summer of 2005 semester.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to August 1987.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Although evidence was added to the record subsequent to the Veteran's December 2008 statement of the case, none of it pertained to the issue on appeal.  Thus, the Board will proceed, without prejudice to the claimant, to adjudicate the Veteran's appeal.


FINDINGS OF FACT

1.  The Veteran's son, M.S.F., was born in December 1981, turned 18 years old in December 1999, and turned 23 years old in December 2004.  

2.  The RO terminated payment of additional compensation for M.S.F. on June 1, 2001, the first day of the month following his graduation from high school, when M.S.F. was 19 years old.

3.  The Veteran was notified in a June 2000 letter that his benefits for M.S.F. would be terminated June 1, 2001; he did not thereafter inform VA of M.S.F.'s attendance at an approved college until 2008.


CONCLUSION OF LAW

The criteria are not met for payment of additional dependency benefits for M.S.F, a child over the age of 18, based upon school attendance at college from the Fall of 2001 through the Summer of 2005.  38 U.S.C.A. §§ 101, 1114, 1115, 1134 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.57, 3.103, 3.115, 3.155, 3.667 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2005).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

This case is one in which the law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist an appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362 (2001).

The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In September 1987, the Veteran applied for VA compensation benefits.  In his application, he reported his dependents, including his son, M.S.F., who was born in December 1981.  

In a December 1987 rating decision, service connection was established for various disabilities and a combined 30 percent rating was awarded from September 1, 1987.  In the January 1988 notification letter, the Veteran was requested to submit additional information regarding his dependents.  In August 1988, a VA Form 21-686c, Declaration of Status of Dependents, was received from the Veteran.  He listed the same information regarding his son, M.S.F.  In an October 1988 letter, VA requested that the Veteran submit a certified copy of the public record of birth for each of his children.  In a December 1988 letter, the Veteran was denied additional compensation benefits for his dependents because he had failed to submit the requested documents for his dependents.

In March 1992, another VA Form 21-686c, Declaration of Status of Dependents, was received from the Veteran.  He enclosed copies of the certified birth certificates of his children, including M.S.F.  He later submitted their Social Security Administration identification numbers.  In an April 1992 decision letter, VA added the Veteran's dependents to his compensation award.  M.S.F. was added to his award of benefits, effective April 1, 1992.  In a subsequent April 1995 letter, the Veteran was informed that he was still receiving additional benefits for his wife and children and should notify VA immediately if there was any change in the number of status of his dependents.  He was provided a VA Form 21-8764, Disability Award Attachment Important Information Form at that time.  The VA Form 21-8764 includes a subsection entitled "HOW CAN YOU RECEIVE ADDITIONAL COMPENSATION FOR DEPENDENTS?" This subsection indicates that Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  VA Form 21-8764 also contains directive indicating that if a Veteran has a disability rating of 30 percent or more, the Veteran must promptly advise VA of any change in the status of dependents.

In May 2000, the Veteran was requested to furnish information about his dependents.  In compliance, the Veteran submitted a VA Form 21-0538, Status of Dependents Questionnaire, in which he indicated that M.S.F. was 18 years old, but still a junior in high school.  The Veteran indicated that M.S.F. would graduate the following year, in 2001, and go to college.  The Veteran was sent a letter from VA that same month, requesting that the Veteran complete a VA Form 21-674 for M.S.F.  In June 2000, that form was received which showed that M.S.F. was attending high school and was expected to graduate in May 2001.  In a June 2000 letter, the Veteran was informed that VA would continue to pay dependents' benefits for M.S.F. until June 1, 2001 (the day after the month in which he was scheduled to graduate from high school).  The Veteran was again provided a VA Form 21-8764.

In a November 2002 rating decision, service connection was established for another disability.  In the November 2002 notification letter, the Veteran was advised that he was being paid as a Veteran with one dependent, his spouse.  Thereafter May 2006 and November 2006 letters informed the Veteran that he was being paid as a Veteran with one dependent, his spouse.  

In April 2008, VA requested that he Veteran provided information regarding his dependents.  That same month, he submitted a VA Form 21-674.  The Veteran listed no dependents, stating that he was no longer married.  However, he reported that M.S.F. had been canceled as a dependent when he was 18 years old, but he attended college for four years and the Veteran was not compensated for him as a dependent during that time period.  In May 2008, a VA Form 21-686c was received from the Veteran which contained information about his former wife.  The Veteran also submitted correspondence in which he stated that he had repeatedly asked for benefits for M.S.F. when he was in college and a dependent.  He requested retroactive benefits for M.S.F. as a dependent, and submitted a transcript from the college that his son attended showing that M.S.F. commenced college in the Fall of 2001, the Fall semester following his graduation from high school in May 2001, through the Summer of 2005.

In a June 2008 decision letter, the RO stated that the Veteran's spouse had been removed from his award of benefits, pursuant to the VA Form 21-674 the Veteran had submitted.  He was further informed that his request to add his dependent school child, M.S.F. to his award could not be granted.  The RO explained that the Veteran's son had been removed from his award from June 1, 2001, following his expected graduation from high school.  The RO stated that in the June 12, 2000 letter, the Veteran was told that he would continue to receive benefits for M.S.F based on school attendance until June 1, 2001, and gave him a VA Form 21-8764 which told him of the potential eligibility to receive benefits for his dependent if he attended an approved school through age 23.  Thereafter, however, no further or supporting information was received from the Veteran about his son, M.S.F.  The Veteran disagreed with that determination.  M.S.F. turned 23 years of age in December 2004.  

A veteran entitled to compensation at the rate of 30 percent or more is also entitled to additional payment for his dependents.  38 U.S.C.A. § 1115 (West 2002).  Specific rates are provided for a veteran's spouse and children.  VA law provides that the term child means an unmarried person who is under the age of 18 years or who, after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57(a) (2011).

The Veteran's service-connected disabilities have been rated 30 percent or more, since the date of service connection.  

The Veteran's child, M.S.F, was born in December 1981.  M.S.F. reached the age of 18 in December 1999, while he was still in high school.  He graduated from high school in May 2001 when he was 19 years old, and thereafter began college in the Fall of 2001.  He turned 23 years in December 2004, while he was still a student.

Since the Veteran's service-connected disabilities have always been rated as 30 percent or greater; the criteria for basic entitlement to additional payment for dependents are met.  38 U.S.C.A. § 1115 (West 2002).

The Veteran's son began college after he turned 18 years old.  Pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is received within one year of the child's 18th birthday.  38 C.F.R. § 3.667(a)(1) (2011).

In this case, M.S.F. was in high school on his 18th birthday in December 1999.  He did not graduate from high school until he was 19 years and over four months old.  

However, that pension and compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2) (2011).

The Veteran's son, M.S.F., started college after his 18th birthday (he was 19 years old), in the Fall of 2001.  However, an application from the Veteran for additional compensation benefits was not received within one year, but rather in 2008, many years after, and after M.S.F. had turned 23 years old.  There evidence of record does not show that any claim for dependent payment for M.S.F. was received within the specified time period for the benefits sought to be paid.

Therefore, payment may not be made to the Veteran for M.S.F., as a dependent during any portion of his college enrollment between 2001 and 2005.  Although the Veteran indicated that he had asked VA to include his son as a dependent during that time period, the claims file does not show that any correspondence or contact was made by the Veteran informing VA that his son was at an approved college, attending school.  Although the Veteran indicated in May 2000 that his son would attend college after his graduation from high school in May 2001, he never submitted any supporting documentation showing that his son had enrolled and was attending an approved college, after his May 2001 high school graduation.  In June 2000, the Veteran had been fully informed that VA would continue to pay dependents' benefits for M.S.F. until June 1, 2001, the day after the month in which he was scheduled to graduate from high school.  He was repeatedly provided VA Forms 21-8764 which further provided information regarding his dependents and of his obligation to notify VA of any changes in their status.  He was also informed via VA letters that he was receiving dependents' benefits only for his wife.

A claim for additional compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within one year from that date.  38 C.F.R. § 3.667 (2011).  Unfortunately, there is nothing in the claims file that may reasonably be construed as informing the RO that they should have contacted the Veteran to request updated dependency information after M.S.F. graduated from high school in May 2001, nor did he furnish any updated information after the receipt of his completed VA Form 21-674 in June 2000 which showed that M.S.F. was attending high school and was expected to graduate in May 2001.  Furthermore, the Veteran has not identified any legal authority, and the Board finds no other basis, to conclude that the RO was obligated to contact him after the June 2000 RO letter to request updated dependency information.  VA does not have a duty to seek out potential beneficiaries and notify them that they may be entitled to benefits.  Wells v. Principi, 3 Vet. App. 307 (1992).  Therefore, there is no fault on the part of the RO in not forwarding the Veteran any requisite claims forms after the June 2000 notice.  38 C.F.R. § 3.155 (2011); Kessel v. West, 13 Vet. App. 9 (1999). 

The Board finds that the record contains no informal claim for additional dependents benefits until April 2008, which was more than one year after the Veteran commenced his college education in the Fall of 2001, and was several years after he completed his college education and had turned 23 years old.  Although VA has a duty to assist, that duty to assist is not a one-way street and does not provide for the Veteran to have remained in a passive role.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Gobber v. Derwinski, 2 Vet. App. 470 (1992).  The Veteran had been informed when VA planned to terminate the additional dependency benefits for M.S.F., and the Veteran failed to notify VA of any changes in his dependency status with regard to M.S.F. entering school as a dependent child in the Fall of 2001 or thereafter.  The Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim.  The law is dispositive based upon the date of receipt of the claim for dependents benefits.  Therefore, the Veteran's claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to additional allowance for school attendance of a dependent child, M.S.F., over the age of 18, based on school attendance from the Fall 2001 semester through the Summer of 2005 semester is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


